Citation Nr: 1547112	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

4.  Entitlement to service connection for an intestinal condition.

5.  Entitlement to service connection for cognitive issues.

6.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	James McElfresh


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to May 1983 and from March 1984 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied entitlement to service connection for the claimed disabilities.  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record

The issues of entitlement to service connection for bilateral hearing loss, a sleep disorder, an intestinal condition, cognitive issues, and memory loss addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is etiologically related to service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for tinnitus, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases of the nervous system, including tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald,  2015 WL 510609, * 12 (Vet. App., Feb. 2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  But see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Tinnitus

The Veteran asserts that he first noticed hearing a constant sound "like a leaking mattress," or a high pitch noise, during active service in the Air Force.  He states that in service he was often exposed to noise from jet engines, as he often worked as an expediter on the flight line.  He states that the sound is constant and has been constant since service.  See the May 2015 Board hearing transcript.

The Veteran is competent to describe being exposed to loud noise, such as those caused by jets.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  His DD 214 shows that he worked as a munitions systems craftsman in the Air Force, and that he was awarded a small arms expert marksmanship ribbon.  Moreover, performance evaluations indicate that the Veteran supervised the receipt, storage, issue, inspection, and shipment of various types of munitions, including transporting of munitions.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the evidence is in relative equipoise on the issue of whether the Veteran has tinnitus.  Although during the December 2013 VA hearing loss and tinnitus examination, the examiner indicated that the Veteran did not report having recurrent tinnitus, the Veteran explained in the hearing that he had tinnitus that began during service and continued since that time.  

The Board finds the Veteran's statements to be competent and credible.  He is competent to describe observable symptoms such as hearing a high pitch sound.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, as discussed above.  As such, the Board finds the evidence is in relative equipoise as to whether the Veteran has tinnitus, which is as likely as not due to his exposure to excessive noise levels in active service.  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.


REMAND

A review of the record reflects that further development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Service Connection for Hearing Loss

The Veteran underwent a VA hearing loss examination in December 2013.  Examination results indicated that the Veteran did not have hearing loss to an extent recognized as a disability for VA purposes.  In the May 2015 Board hearing, however, the Veteran testified that his hearing loss had worsened since the examination.  As such, the Veteran should be afforded another VA audiological examination.



Service Connection for a Sleep Disorder

The Veteran asserts that he was exposed to hazardous and toxic compounds during active service, including exposure to coal dust, asbestos, cadmium dust, medial blasting, lead, petroleum distillates, oils, greases, burnt composites and crash recovery substances.  In the May 2015 Board hearing, the Veteran's representative indicated that oxidative stress has been linked to obstructive sleep apnea (OSA), and submitted some medical journal articles on the effects of coal and oxidative stress on the respiratory system and/or sleep apnea.  Various internet print-outs were also submitted.  Moreover, the Veteran's spouse testified that the Veteran snored during his active service, that he has been diagnosed with chronic bronchitis, and that she can hear the Veteran snoring, making other noises, and stopping breathing when he does not use a sleep apnea machine.  The Board finds this evidence sufficient to trigger VA's obligation to afford the Veteran a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran also testified in the Board hearing that he completed an at-home sleep study through VA.  Although VA treatment records associated with the claims file indicate that a sleep study was ordered in June 2014, the study results have not been associated with the file.  As such, updated VA treatment records, including the results of the sleep study, should be obtained.  

Service Connection for an Intestinal Condition

The Veteran testified in the Board hearing that he has had two episodes of intestinal blockage.  His spouse testified that there is rarely a day in which the Veteran's stomach does not have some kind of issue.  The Veteran and his representative submitted medical journal articles and internet print-outs on gastroenteritis and the effects of lead, cadmium dust, and petroleum distillates.  As such, the Board finds that a VA medical examination or opinion addendum is necessary.  

In addition, the Board notes that the Veteran stated that he has been treated by a private physician, Dr. G., at Intermountain Healthcare.  These treatment records are not currently associated with the claims file and should be obtained.

Service Connection for Cognitive Issues and Memory Loss

The Veteran asserts that he had a head injury in childhood and some of the residual symptoms include cognitive issues and memory loss, which were aggravated by stress during service.  The Veteran alternatively contends that the cognitive issues and memory loss were caused by environmental exposures during service.  He submitted copies of articles on cognitive problems and memory loss after a traumatic brain injury, as well as the articles discussed above on the effects of lead, cadmium dust, and petroleum distillates.  

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence (CUE) that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

In this case, the Veteran's October 1977 service entrance examination is silent for any mention of a pre-existing head injury.  The presumption of soundness therefore applies.  The Veteran was afforded a VA mental disorders examination in March 2014 to determine the nature and etiology of any memory loss and/or cognitive issues.  The examiner indicated that memory loss and cognitive issues were symptoms, but that no clear disease or illness was diagnosed.  However, the examiner did not discuss the Veteran's childhood head injury or opine on in-service environmental hazards.  As such, the Board finds that a VA medical examination or opinion addendum is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to specify all medical care providers, including any private facilities, who have treated him for his claimed conditions.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  Records from Dr. G at Intermountain Healthcare should specifically be requested.

If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from June 2014 to present.  All records/responses received should be associated with the claims file.  

3.  Schedule the Veteran for the appropriate examinations for medical opinions on whether it is as likely as not (50 percent or greater probability) that any hearing loss is related to service.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner(s).  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner(s) should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

a.  With regard to the claim of hearing loss, if valid reliable threshold data cannot be obtained, the examiner should express an opinion as the reason why the data cannot be obtained.

If threshold data is obtained, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss or tinnitus had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  

4.  Schedule the Veteran for the appropriate examinations for medical opinions on whether it is as likely as not (50 percent or greater probability) that any sleep disorder is related to service.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner(s).  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner(s) should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

With regard to the claim of a sleep disorder, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current sleep disorder had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service, to include exposure to coal dust, asbestos, cadmium dust, medial blasting, lead, petroleum distillates, oils, greases, burnt composites and/or crash recovery substances.  

The examiner should comment on the medical journal articles and internet articles included in the claims file and must comment on the Veteran's spouse's report of his snoring.

5.  Schedule the Veteran for the appropriate examinations for medical opinions on whether it is as likely as not (50 percent or greater probability) that any intestinal condition is related to service.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner(s).  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner(s) should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

With regard to the claim of an intestinal condition, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current intestinal condition had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service, to include exposure to coal dust, asbestos, cadmium dust, medial blasting, lead, petroleum distillates, oils, greases, burnt composites and/or crash recovery substances.  

The examiner should comment on the medical journal articles and internet articles included in the claims file.

6.  Schedule the Veteran for the appropriate examinations for medical opinions on whether it is as likely as not (50 percent or greater probability) that any cognitive issues, and/or memory loss is related to service.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner(s).  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner(s) should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

With regard to the claims of cognitive issues and/or memory loss, provide an opinion on 

a) whether it is clear and unmistakable, or undebatable, that the Veteran entered service with residuals of a pre-existing head injury, including cognitive issues and/or memory loss.  
If the examiner makes such a finding, he or she is asked to point to the evidence in the file that led to this conclusion.  

b) If residuals of a head injury pre-existed service, then the examiner is asked to provide an opinion on whether it is also clear and unmistakable that the residuals of the head injury were not aggravated (that is, did not undergo a permanent increase in severity ) during service.

c) If unable to find clear and unmistakable evidence supporting a pre-existing condition that was not aggravated during service, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any current cognitive issues and/or memory loss had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service, to include exposure to coal dust, asbestos, cadmium dust, medial blasting, lead, petroleum distillates, oils, greases, burnt composites and/or crash recovery substances.  

The examiner should comment on the medical journal articles and internet articles included in the claims file.

7.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


